Filed pursuant to Rule 424(b)(3) Registration Statement No.333-197476 Prospectus Supplement No. 2 (To Prospectus dated January 22, 2015) ENERGY 11, L.P. An Offering of Common Units of Limited Partnership Interest Minimum Offering: 1,315,790 Common Units Maximum Offering: 100,263,158 Common Units This Prospectus Supplement No.2 supplements and amends the prospectus dated January 22, 2015, referred to herein as the Prospectus.The Prospectus for Energy 11, L.P. consists of this Supplement No.2, the Prospectus dated January 22, 2015 and Supplement No. 1 dated March 18, 2015. The purpose of this Supplement No. 2 is to attach our Quarterly Report on Form 10-Q for the period ended March 31, 2015 as Annex A. This prospectus supplement is qualified by reference to the Prospectus, except to the extent that the information in this prospectus supplement updates or supersedes the information contained in the Prospectus, including any supplements and amendments thereto. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any supplements and amendments thereto. There are significant risks associated with an investment in our common units. These risks are described under the caption “Risk Factors” beginning on page 20 of the Prospectus, as the same may be updated in prospectus supplements. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is May 12, 2015. Annex A On May 12, 2015, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-Q for the year ended March 31, 2015, which is attached as Annex A to this Supplement No. 2. ANNEX A UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 000-1581552 Energy 11, L.P. (Exact name of registrant as specified in its charter) Delaware 46-3070515 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) rd Street, Suite 220 Fort Worth, Texas (Address of principal executive offices) (Zip Code) (817) 882-9192 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero Smallerreportingcompanyx (Donotcheckifasmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of May 1, 2015, the Partnership had no Common Units outstanding. Index Energy 11, L.P. Form 10-Q Index Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Balance Sheets – March 31, 2015 and December 31, 2014 3 Statements of Operations – Three months ended March 31, 2015 and 2014 4 Statements of Cash Flows –Three months ended March 31, 2015 and 2014 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II.OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 11 Signatures 12 Index PART I Item 1. Financial Statements Energy 11, L.P. (A Delaware Limited Partnership) Balance Sheets (Unaudited) March 31, December 31, Assets Cash $
